To the Honorable the Supreme Court of the Territory of Michigan—
In obedience to the commands of the annexed writ of Habeas Corpus ad subjiciendum I have brought before the Supreme court of the territory of Michigan, the bodies, of Elizabeth Denison, James Denison, Sip Denison, and Peter Denison Junr (the persons named in said writ) together with the cause of their detention, by me; which cause is as follows—
Catherine Tucker and her children, the legal heirs and representatives of William Tucker decd hold Elizabeth Denison, James Denison, Sip Denison, and Peter Denison Jun. in Servitude, under the Authority of the Ordinances and Laws of Upper Canada, which existed prior to, and at the time of, the surrender of the Post and Settlement of Detroit, by the British to the American Government, and under the sanction of the Treaty between the United States and his Britannic Majesty commonly called, and known, by the Appellation of Jay’s treaty.
Prior, to the conquest of Canada, (under which appellation the post and Settlement of Detroit, was included until the surrender to the United States) by the British arms, An Ordinance was passed by Monsieur Raudot, In-tendant of C,añada, Ordaining; “Qui sous le bonplaisir de Sa Majeste, ordonne “que tous les Pañis, et Negres, qui ont ete achetés, ou qui le ser ont par la suite, “Apartiendront, en pleine propiete a ceux qui en ont faits ou feront l’acquisi“tion en qualité d’Esclaves.”
This Ordinance continued the Law of Canada, (not only until the conquest by the British arms,) but even until the Surrender of the Surrender of the post and settlements of Detroit to the United States; with the exception of a Statute of the second Session of the first provincial parliament, of *135Upper Canada, passed the 31st day of May A.D. 1793 in the thirty third year of his Britanic Majesty’s reign, by which Statute some parts of the aforementioned Ordinance were repealed, but all rights, which had theretofore accrued under it, were recognized and confirmed; The part of that Statute which has relevancy to the present question, is contained in the second section, and is couched in the following words, “Provided always, that nothing “herein contained, shall extend, or be construed to extend to liberate, any “negroe or other person, subject to such service as aforesaid, or to discharge “them, or any of them, from the possession of the owner thereof his or her “executors, administrators or assigns, who shall have come, or been brought “into this province, in conformity, to the conditions prescribed by any “authority for that purpose, exercised or by any Ordinance or Law, of the “province of Quebec, or by Proclamation of any of his Majesty’s Governors “of said Province, for the time being, or of any act of the parliament of “Great Britain or shall have otherwise have come into the possession of any “person, by gift, bequest, or bona fide purchase before the passing of this act, “whose property, therein is hereby confirmed.” And it was further provided “by the said Statute, that all children born after the passing of the same of “a negro mother, or other woman subjected to such service as aforesaid, “were to be subject to servitude, only, until the age of twenty five years”
By the second Article, of the treaty between the United States, and his Britanic Majesty, commonly called, Jay’s Treaty, by which it was stipulated, that the post & settlement of Detroit should be put into the possession of the United States; it is provided amongst other things, “that all “settlers or traders, within the precincts or jurisdiction of the said posts, “(comprehending, amongst others the post & settlement of the Streight) “shall continue to enjoy, unmolested all their property of every kind, and “shall be protected therein; They shall be at full liberty to remain there; “or to remove with all, or any part of their effects.” &c.
Under the Sanction of the abovementioned Ordinance & Law, William Tucker (since decd) (who was the husband of the subscriber, and the father of her children; the said heirs and representatives; abovementioned) purchased in the year 1784 of a certain Mr Paulding, within the province of Upper Canada, to wit, at Detroit) a negro man named Peter, (or Peter Denison), for the sum of three hundred pounds; the said Peter at that time being a slave; and also purchased of a certain Joseph Man tour, at Detroit within said province of Upper Canada in the year 1780 a negro woman named Hannah, (who was also at that time a slave) for a valuable consideration.
The said Peter and Hannah, while in the possession and service of the said William Tucker decd intermarried, and from them are descended Elizabeth Denison, James Denison, Sip Denison and Peter Denison Junior, the persons *136mentioned, in the annexed writ of Habeas Corpus the three first mentioned of whom, were born prior to the passing the above mentioned, (and in part recited) act of Upper Canada, but in what years, the said Catherine Tucker cannot say; and the last mentioned, to wit, Peter Denison Junior, was born after the passing of said act, but before the surrender of the post & settlement of Detroit by the British to the American Government but the exact time, the said Catherine does not reccollect.
And the said Catherine further states, that the aforesaid William Tucker, decd and herself & children, at the time of the making and ratification of Jays treaty, & at the time of the Surrender of the Post of Detroit, resided within the precints and jurisdiction of said Post & that they were such traders and settlers, as were contemplated, by the said treaty, and whose rights were stipulated to be secured to them. And the said Catherine further states, that the aforesaid, Elizabeth Denison, James Denison Sip Denison and Peter Denison junr were all born, within the precints & Jurisdiction of the Post of Detroit, while it was a part of, (and subject to the Laws of) the province of Upper Canada
Under the Sanction of the Ordinances, & Laws of the province of Upper Canada, prior to the surrender of part of it, to the United States, the aforesaid William Tucker, decd held in servitude, the aforesaid Peter Denison & Hannah his wife, and their children the persons, mentioned in the annexed writ, and after the Surrender to the United States, of that part of the said province in which the said William Tucker, decd resided he continued to hold the said persons in servitude under the sanction and authority, of the provisions of the second article, of the aforesaid treaty, (between the United States, and his Britanic Majesty) until his death. And since the death of the said William Tucker; the said Catherine Tucker and her children, the legal heirs, and representatives of said William Tucker, have holden the said Peter & Hannah in servitude until some time, in the year 1806 when the said Catherine, indented them to Elijah Brush Esquire, for one year, at the expiration of which they were to have and enjoy their freedom And the said Catherine and her children aforesaid have holden, the said Elizabeth Deni-son, James Denison, Sip Denison, and Peter Denison Junior, in service, until the present time, and she thinks they are entitled to hold them, under the solemn sanction of the provisions of a treaty between the United States and his Britanic Majesty; her former sovereign. A D. 1807.
Septemr 23d
her Catherine + Tucker mark
Harris H. Hickman, atty for Catherine'Tucker

[In the handwriting of Harris H. Hickman]